Citation Nr: 9909462	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-28 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected schizophrenic reaction, currently evaluated as 50 
percent disabling.

2.  Entitlement to service connection for an enlarged heart, 
irregular heartbeat, and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from March 1978 to May 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1994, 
from the Atlanta, Georgia, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued a 50 percent disability evaluation for 
schizophrenic reaction.  The RO also denied service 
connection for enlarged heart, irregular heart beat, and 
hypertension on a direct or secondary basis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The appellant's service-connected schizophrenia is 
manifested by persistent auditory hallucinations, occasional 
visual hallucinations, and paranoia, productive of moderate 
social and total occupational impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability 
evaluation for schizophrenia are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10 
(1996); 38 C.F.R. §§ 4.126, 4.130, 4.132 Diagnostic Code 9205 
(1996), and as amended by 61 Fed. Reg. Reg. 52,695-52,702 
(October 8, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claimed that his service-connected schizophrenic 
reaction had worsened and prevented him from obtaining and 
keeping a job.  The United States Court of Claims for 
Veterans Appeals (formerly U.S. Court of Veterans 
Appeals)(hereinafter "the Court") has held a claim for an 
increased rating for a disability to be well grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  Accordingly, we find the claim for an increased 
rating of schizophrenic reaction to be well grounded.  
Furthermore, he has not indicated that any probative evidence 
not already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied.  
38 U.S.C.A. 5107(a) (West 1991).

Service connection for schizophrenic reaction was granted by 
the RO in a rating decision in July 1979.  The RO assigned a 
30 percent disability evaluation under Diagnostic Code 9205 
effective from May 1979.  This was confirmed and continued in 
a rating decision in October 1979.  The veteran was 
hospitalized and received a temporary total rating under 
38 C.F.R. § 4.29 from September 1979 and effective from March 
1980 a 30 percent was assigned.  In May 1981, VA received 
notification that the Service Department removed the veteran 
from the temporary disability retired list and placed him on 
a permanent retired status with 50 percent disability.  After 
review of the report of a neuropsychiatric examination, the 
RO granted a 50 percent disability evaluation from May 1982.  
This was confirmed and continued in rating decisions in July 
1984, June 1985, April 1986, August 1987,  November 1988 and 
February 1991 based upon examination reports.    

Medical records received from Lake City VA Medical Center 
included a duplicate copy of the 1991 psychiatric evaluation 
report.  Outpatient treatment records show treatment for 
unrelated disorders and medication refills.  Treatment 
records were also received from Bay Pines VA Medical Center.  
An entry in March 1994 noted that his medication had been 
changed as Stelazine increased his blood pressure, but that 
he wanted to be on "Psy med."  The clinical findings were 
that the veteran was alert, oriented times three, and co-
operative.  His mood was euthymic, affect was appropriate and 
he was not psychotic, suicidal or homicidal.  His memory, 
judgment and insight were considered fair.  It was noted that 
the veteran was not showing any overt symptoms of 
schizophrenia but wanted a medication refill.  He was 
referred to the Mental Health Clinic and an appointment was 
scheduled for April for evaluation; however, the veteran did 
not show.  These records also show treatment for unrelated 
disorders.  

Records were received from Satilla Community Mental Health, 
Mental Retardation and Substance Abuse Center (Satilla).  The 
veteran had been admitted on April 4, 1994.  He presented 
with sleeplessness and history of Schizoaffective Disorder.  
He requested medication to maintain stability and Stelazine 
was prescribed.  The clinical findings were that his mood and 
affect were appropriate, as was his appearance.  He was not 
suicidal or homicidal and denied audio or visual 
hallucinations and delusions.  His memory was found intact 
and no psychotic features were noted.  He was described as 
somewhat suspicious.  The diagnosis was Schizoaffective 
Disorder and the prognosis was fair.  

The veteran was hospitalized at the Lake City VA Medical 
Center for two days in June 1994 for treatment of essential 
hypertension.  On June 11, 1995, the veteran was seen in the 
Emergency Room of the Satilla Medical Center for shortness of 
breath and transferred to Lake City VAMC the same day for 
treatment of hypertension.  He was discharged on June 22, 
1995.  

On August 7, 1996, the veteran was admitted to Charter 
Savannah Behavioral Health System (Charter Savannah).  An 
evaluation report dated August 8, 1996, noted the chief 
complaint was "hearing voices on and off for the past 
several days."  The veteran related that he had heard voices 
since 1979 when he was discharged from the military.  He was 
found oriented to person, place, and time.  His intelligence 
and speech were noted as normal and his long and short term 
memory was intact.  The impression included schizophrenia, 
with auditory hallucinations.  The psychosocial summary 
indicated that the veteran was involuntarily admitted to the 
adult psychiatric ward of Charter Savannah as he was observed 
exhibiting symptoms including paranoia, social withdrawal and 
auditory and visual hallucinations.  Inpatient 
hospitalization was recommended for stabilization of the 
veteran. 

The discharge summary noted that the veteran had been 
hospitalized in the past at VA Linwood Psychiatric Hospital 
in Augusta, Georgia.  The admitting diagnoses were chronic 
paranoid schizophrenia and the GAF was 35.  During 
hospitalization, he would bed-cling at times, reported the 
voices were on-going, and remained loose and paranoid.  
During the hospitalization he continued to experience audio 
and visual hallucinations and on August 16th, he complained 
of nervousness around bedtime.  By the 18th of August he was 
pressing for discharge and the entry noted that the "voices 
are less" and "anxiety is less".  He was discharged on 
August 19th, 1996.  The discharge plan was that the veteran 
was to enroll in the Partial Hospitalization Program with 
lodging on August 20, 1996, for further stabilization and 
treatment.  The discharge diagnosis included chronic paranoid 
schizophrenia.  There was no entry on Axis V.  

The veteran was afforded a VA psychiatric examination in May 
1997.  The examiner noted that he had previously examined the 
veteran in 1991.  The veteran reported that subsequent to the 
1991 examination he had not pursued any education and had no 
plans to do so.  He lived by himself and had only sporadic 
contact with his seven siblings.  He has four children but 
only has contact with two.  The veteran further reported that 
he had been unemployed since 1984.  He claimed that he was 
unable to work as stress brought on his illness.  He 
described that when he obtains a job, the hearing of voices 
worsens, he becomes more paranoid and eventually is 
hospitalized and loses the job.  The examiner noted the 
veteran had no evidence of depression, suicidal or homicidal 
thought with affect fairly appropriate.  The veteran admitted 
to auditory hallucination with some paranoia that affected 
interaction with others.  He did feel comfortable visiting 
his neighbors.  Cognition was described as fairly intact.  
The impression was chronic paranoid schizophrenia, in partial 
remission.  The examiner further commented:  "His current 
GAF score would be 55, with moderate symptoms and impairment 
of social, complete impairment of his occupational 
activity."  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998).

The laws and regulations governing the evaluation of mental 
disorders, including schizophrenia were changed, effective 
November 7, 1996.  See 38 C.F.R. §§ 4.125, 4.126, 4.130, 
Diagnostic Code 9205 (1996), as amended by 61 Fed. Reg. 
52,695-52,702 (October 8, 1996); see also VAOPGCPREC 11-97.  
In particular, the Board notes that 38 C.F.R. § 4.16(c) has 
been removed.  See 38 C.F.R. § 4.16 (1996), as amended by 61 
Fed. Reg., No. 196, 52695-52702 (October 8, 1996).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless otherwise provided by Congress.  The RO 
evaluated the appellant's schizophrenia under both the old 
and new regulations.  Therefore, the Board must evaluate the 
veteran's claim for an increased rating under both the pre- 
November 6, 1996, criteria under VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1996), 
as amended by 61 Fed. Reg., No. 196, 52695-52702 (October 8, 
1996).

The regulations in effect when the claim was filed provided 
that a 100 percent evaluation was warranted for schizophrenia 
when there are active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  A 70 
percent evaluation required lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  A 50 percent evaluation requires that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, 
Diagnostic Code 9205 (1996).  

The amended regulations provide that a 50 percent disability 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9205 (1998).  

Although the new regulations were not in effect when the 
September 1994 rating decision was made, the RO considered 
the new regulations in a subsequent decision.  The RO 
adjudicated the veteran's claim for an increased disability 
rating under the new regulations in the September 1998 rating 
decision and the supplemental statement of the case in 
October 1998 included the new regulations.  Therefore, the 
veteran was given notice of the new regulations and his 
representative had an opportunity to submit evidence and 
argument related to the new regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  It replaced the 
general rating schedules for psychotic disorders, organic 
mental disorders, and psychoneurotic disorders where 
disability evaluations were assigned based on classification 
of the claimant's social and industrial impairment, due to 
the mental disorder, as total, severe, considerable, 
definite, or mild and assigns disability evaluations 
according to the manifestation of particular symptoms.  The 
amended formula provides more objective criteria for 
assigning a disability evaluation.

Although not intended to liberalize rating criteria, the 
amended formula for rating mental disorders may be more 
beneficial to a claimant if the medical evidence associated 
with the claims file indicates symptoms which qualify the 
claimant for a higher disability evaluation than that 
assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The Board considered whether an increased disability rating 
for the veteran's schizophrenia is warranted.  In this case, 
the Board finds that the new criteria for rating mental 
disorders is more favorable to the veteran.  The evidence 
shows that the veteran meets the objective criteria for a 100 
percent evaluation under the new criteria.

A 100 percent disability under the new criteria can be 
assigned where there is "total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name."  The evidence shows this level of disability from 
the veteran's schizophrenia.  The veteran experiences 
auditory hallucinations even when on medication.  When the 
veteran was admitted to Charter Savannah in August 1996, the 
GAF was 35 and for the preceding year was 0.  No GAF was 
provided with the discharge diagnosis.  A GAF in the range of 
31 to 40 contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.)  See DSM-IV at 44-47.  When examined in May 
1997, although the examiner found moderate impairment of 
social, there was complete impairment of occupational 
activity.  

Accordingly, the Board believes that the severity of the 
appellant's schizophrenia symptomatology and the overall 
disability picture does more nearly approximate the 100 
percent criteria such as to warrant an increased rating for 
the veteran's service- connected schizophrenia under the new 
criteria.  38 C.F.R. § 4.7 (1998).  This represents the 
maximum schedular evaluation warranted for schizophrenia, and 
a substantial grant of the benefits sought on appeal.


ORDER

A 100 percent disability rating for schizophrenia is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

In April 1994, the veteran filed a claim for service 
connection for service connection for an enlarged heart, 
irregular heart beat, and hypertension secondary to 
medication for his nervous condition.  As noted above, the RO 
denied service connection for enlarged heart, irregular heart 
beat, and hypertension on a direct or secondary basis in a 
rating decision of September 1994.  The veteran disagreed and 
initiated this appeal.  A rating decision in September 1998 
found that the claim was not well-grounded.  

In the veteran's claim received in March 1994, he wrote that 
he had been informed by his doctor at the Lake City VA 
Medical Center that the medication, Stelazine, that he had 
been taking for his service connected nervous condition had 
caused the development of a heart condition and hypertension 
problems.  In the veteran's notice of disagreement received 
in October 1994 he specifically mentioned that Dr. Trann had 
told him that heart trouble and his blood pressure condition 
were side effects after taking nerve pills for a long period 
of time.  As the veteran referenced other known and existing 
evidence, the Secretary has a duty to notify the appellant of 
what was necessary to complete his application.  These 
statements put VA on notice of evidence providing an 
etiological link between the veteran's heart condition and 
hypertension and a service connected condition that possibly 
would provide a causal nexus sufficient to well ground the 
claim.  The veteran should have been informed of the need to 
submit this evidence.  The claim is remanded for the veteran 
to be informed of the evidence necessary to complete his 
claim pursuant to 38 U.S.C.A. § 5103.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should inform the veteran that 
he needs to submit competent medical 
evidence demonstrating that that his 
enlarged heart, irregular heartbeat and 
hypertension are proximately due to the 
medication prescribed for his service-
connected schizophrenia.  The veteran 
should also be informed that a statement 
from Dr. Trann, or another physician or 
medical professional, to the effect that 
there is an etiological link between his 
enlarged heart, irregular heartbeat, and 
hypertension and his service connected 
schizophrenia would be of advantage to 
support and well ground his claim.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  He is not required to undertake any additional 
action until he receives further notification from VA.  
However, while this case is in REMAND status, the appellant 
is free to submit additional evidence and argument on the 
question at issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


